211 Ga. 891 (1955)
89 S.E.2d 478
STROZIER
v.
MOSS.
19044.
Supreme Court of Georgia.
Argued September 15, 1955.
Decided October 13, 1955.
C. Lanier Randall, Jr., for plaintiff in error.
F. H. Boney, contra.
DUCKWORTH, Chief Justice.
Where the petitioner alleges that the defendant fraudulently obtained a money judgment by default against him in a trover suit for chattels in which the defendant allegedly falsified the value thereof, and well knew the petitioner was the agent of another in having the chattels in his possession, and prays that equity set the judgment aside, he fails to allege a cause of action for equitable relief, since he fails to show that the default judgment was obtained without negligence or fault on his part; and the court did not err in sustaining the general demurrer and in dismissing the petition. See Hurt Bldg. v. Atlanta Trust Co., 181 Ga. 274, 286 (182 S.E. 187); Beavers v. Cassells, 186 Ga. 98 (196 S.E. 716); Felker v. Johnson, 189 Ga. 797 (6) (7 S.E.2d 668); Rucker v. Upshaw, 199 Ga. 529 (34 S.E.2d 602).
Judgment affirmed. All the Justices concur.